Fourth Court of Appeals
                                San Antonio, Texas
                                       June 12, 2019

                         Nos. 04-18-00802-CR & 04-18-00803-CR

                                  Kenton Lance LIGHT,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

               From the 216th Judicial District Court, Gillespie County, Texas
                               Trial Court Nos. 6330 & 6328
                      Honorable N. Keith Williams, Judge Presiding


                                      ORDER
        Appellant’s second motion for extension of time is GRANTED. Appellant’s brief is due
July 8, 2019. No further extensions will be granted absent extenuating circumstances.



                                                  _________________________________
                                                  Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of June, 2019.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court